Fourth Court of Appeals
                                San Antonio, Texas
                                     January 22, 2021

                                   No. 04-20-00273-CV

                       THE HELPFUL COMPUTER GUY, LLC,
                                   Appellant

                                            v.

                                  Christina WHIPPLE,
                                         Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2016CV05563
                         Honorable J Frank Davis, Judge Presiding


                                     ORDER
       The Appellant's Motion for Extension of Time to File Reply Brief is hereby GRANTED.
The appellant's reply brief is deemed filed.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court